Citation Nr: 0733601	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of medial meniscectomy of the right knee with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a rating of 30 
percent for residuals of medial meniscectomy of the right 
knee with arthritis. 

The veteran testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in December 2006.  It returns 
now for appellate consideration.

Prior to the recertification of this claim to the Board, the 
veteran sent in notice that he had been scheduled for a total 
knee replacement, which was to be performed in May 2007.  The 
file does not, however, confirm that the surgery actually 
occurred.  Rather than continue the "hamster wheel 
reputation of veterans law," (see Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting)), the Board 
will proceed on the instant claim.  The veteran's medical 
records had already recommended him for a knee replacement as 
far back as January 2003.  A February 2007 VA examination is 
of record.  Because he notified VA in May 2007, increased 
ratings for knee replacement and prostheses along with the 
effective dates are preserved.  No prejudice comes to the 
veteran as a result of this action.  The Board REFERS the May 
2007 knee replacement for processing to the RO as a new claim 
for an increased rating for the veteran's right knee 
disability and will process the current appeal to cover the 
time period prior to the surgery.

The veteran indicated that his service connected back 
disability had become worse in his May 2004 Notice of 
Disagreement.  The matter is REFERRED to the RO for 
appropriate action.  




FINDING OF FACT

The veteran's service-connected residuals of medial 
meniscectomy of the right knee with arthritis has been 
manifested by limitation of extension, with a valgus 
deformity and a single instance of instability, resulting in 
severe functional impairment. 


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
medial meniscectomy of the right knee with arthritis are met, 
but no higher.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his residuals of medial meniscectomy 
of the right knee with arthritis.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's current 30 percent disability rating is 
provided under Diagnostic Code (DC) 5010 (traumatic 
arthritis)-5261(limitation of knee flexion).  See 38 C.F.R. 
§ 4.71a.  DC 5010 requires that traumatic arthritis be rated 
as degenerative arthritis under DC 5003, which in turn 
requires an analysis of whether the disability results in a 
compensable limitation of motion under the relevant DC.  See 
id.  If the veteran has limitation of motion to a 
noncompensable degree, ratings of 10 and 20 percent are 
available.  Id.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Here, the veteran has limitation of motion to a compensable 
degree.  Two Diagnostic Codes rate limitation of knee motion, 
DC 5260 for flexion and DC 5261 for extension.  Id.  The 
Board will consider DC 5260 first.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  At his January 2003 evaluation, 
flexion was to 75 to 90 degrees.  An April 2003 VA clinic 
note showed flexion to 90 degrees.  In October 2003, he had 
flexion to 85 degrees.  In April 2004, he had flexion to 110, 
with an additional 30% loss on repetitious motion.  In 
February 2007, he had flexion to 70 degrees, limited to 60 on 
repetitious motion, with pain beginning at 50 degrees.  These 
tests show flexion in excess of a compensable rating.  The 
additional loss on repetitious motion and on painful motion 
also result in preserved flexion beyond a compensable degree.  
The Board concludes that a rating under DC 5260 is not 
warranted.  See 38 C.F.R. § 4.71a.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The record contains five range of motion tests.  A January 
2003 independent evaluation indicates that the veteran lacked 
35 to 40 degrees of extension and that he could not reach 
full extension due to degenerative joint disease.  An April 
2003 VA orthopedic clinic note showed extension was limited 
to 15 degrees.  An October 2003 VA treatment record shows 
that he had extension limited by 18 degrees.  The veteran was 
noted to be continuing a conservative course of treatment 
including medication, an unloader brace, a cane and exercise.  
An April 2004 VA examination report indicates that the 
veteran had full extension to zero degrees.  A February 2007 
VA examination report indicates that the veteran has 
extension to five degrees.  The veteran's statements from 
this period indicate that he was having difficulty at his job 
due to the pain he felt when walking or standing for long 
periods.  

Two of the five range of motion tests show limitation of less 
than 20 degrees, consistent with a 20 or 30 percent rating.  
Two of the tests show no or little extension impairment at 
all.  One test showed limitation warranting a 40 percent 
rating.    

However, in additional to the range of motion findings, 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. See 38 C.F.R. § 
4.45.  

In this case, based on considerations of functional loss, the 
Board concludes the veteran's disability warrants a 40 
percent rating for the following reasons.  First, there was 
one range of motion test explicitly showing limitation 
warranting this rating.  Another range of motion test - that 
from the 2004 VA examination - is unclear, as even though it 
reports full extension, it also reports an additional 30% 
limitation with repetitive motion.  Regardless, the 
examinations consistently indicate that the functional 
limitations resulting from the veteran's knee disability are 
severe.  Not only does he consistently use a brace and/or 
cane, he is unable to walk correctly.  He has weakened 
movement and fatigueability.  He also had weakened quadriceps 
strength upon VA outpatient treatment in October 2003.  The 
veteran's complaints concerning his functional limitations 
are credible in light of the objective medical findings of 
record and the x-ray reports advanced multi-compartment 
degenerative joint disease.

Therefore, the Board has considered the requirement of 
38 C.F.R. § 4.3 and resolved any reasonable doubt regarding 
the level of the veteran's disability in his favor and 
assigns a 40 percent disability rating for his knee condition 
based on considerations of functional loss. 

This does not end the inquiry.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X- 
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
It is necessary, then, to determine whether the veteran has 
instability of the right knee that would warrant a separate 
rating.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  The veteran displayed a genu valgus deformity, 
where the knee bows outward.  At his January 2003 evaluation, 
the doctor noted that there was no medial or collateral 
ligament laxity.  The doctor did note significant ligament 
contracture secondary to the loss of articular cartilage.  No 
instability testing was reported.  On testing in October 
2003, he had no varus or valgus instability, though the 
valgus deformity remained.  At his April 2004 VA examination, 
he had stability to varus and valgus stress testing and 2 mm 
motion on the Lachman's and anterior drawer's sign.  At the 
February 2007 VA examination, the knee was stable.  This 
record shows that the veteran had a single instance of 
ligament instability on one of four examinations.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has instability of the knee as a 
result of his service connected knee disorder.

Compensable ratings are available for semilunar cartilage 
disorders.  A 20 percent rating is available for dislocated, 
symptomatic cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 
5258.  A 10 percent rating is available for symptomatic 
removed cartilage.  38 C.F.R. § 4.71a, DC 5259.  While the 
veteran's service connected disability has been characterized 
as medial meniscectomy only, the veteran's semilunar 
cartilage, both medial and lateral, was excised prior to 
service.  As a result, DC 5258 is inapplicable.  The 
veteran's rating already exceeds the maximum rating under DC 
5259.  Id.  Further consideration is moot.  

The remaining Diagnostic Codes for knee disabilities address 
ankylosis (DC 5256), tibia and fibula impairment (DC 5262) 
and genu recurvatum (DC 5263).  The veteran is not shown to 
have these disorders.  Further inquiry into these provisions 
is not warranted.  

The Board has considered the rule of DeLuca, supra.  
Consideration of the range of motion results on repetitious 
and painful motion was provided and still did not result in 
an increased rating.  Accordingly, the Board concludes that 
an increased rating under the rule of DeLuca is not 
warranted.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).

The Board also notes that the veteran has received a 
diagnosis of anserine bursitis.  DC 5019 rates bursitis under 
the provision of DC 5003 for degenerative arthritis.  
38 C.F.R. § 4.71a.  As the Board has already considered those 
provisions above, the Board finds that an increased rating is 
not warranted on the basis of DC 5019.  See id.  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The November 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  A December 2003 contact log notes that the 
veteran indicated that he had submitted all of the evidence 
he had and that he wished his VA treatment records be 
associated with the claim as well.  The Board concludes that 
a reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim and that the veteran did so understand.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The RO provided notice of how VA assigns disability ratings 
and effective dates coincident with readjudication of the 
claim in the April 2007 supplemental statement of the case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran examinations, most recently in 
February 2007.  The 2007 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating of 40 percent for residuals of medial 
meniscectomy of the right knee with arthritis is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


